Citation Nr: 9919593	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.

Review of the record shows that in May 1994, the Department 
of Veterans Affairs (VA) Los Angeles, California Regional 
Office (RO) denied the veteran's claim of entitlement to 
service connection for PTSD. 


FINDING OF FACT

The competent evidence of record does not reveal a diagnosis 
of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran seeks entitlement to service 
connection for PTSD.  Pertinent law provides that service 
connection may be established for disability resulting from 
personal injury incurred in or disease contracted in the line 
of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991). The regulations 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1998). 

It is noted that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veteran's Appeals) held 
that a claim based on chronicity may be well-grounded if (1) 
the chronic condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  A lay person is competent to testify as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).   A layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  As 
previously noted, notwithstanding the veteran's showing of 
post service continuity of symptomatology and in-service 
injury, competent medical expertise is required to make a 
medical diagnosis and relate the present diagnosis to 
service.  Id.

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one, which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence.  38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The veteran's service medical records are negative for any 
complaints or findings relating to PTSD.  The veteran was 
psychiatrically evaluated as normal upon entrance to the 
military in August 1961 and reevaluated as normal upon 
discharge in July 1964.

The veteran's VA DD form 214 reflects that he served 
honorably from September 1961 to September 1964.  No overseas 
duty is reported.

The veteran filed his original claim for service connection 
for PTSD in October 1993.  Submitted in support of his claim 
are private medical records from October 1983 to March 1994, 
which reflect treatment for various disabilities.  In July 
1986, the veteran underwent a private psychological 
evaluation.  He reported somatic complaints and emotional 
stress due to his job stress and strain.  He described sleep 
disturbances, poor appetite, body weakness, fatigue, 
headaches, chest pain, stomach problems, dizziness, shortness 
of breath, and sexual difficulties due to job stress.  He 
also reported the onset of memory difficulty and impaired 
concentration.  He attributed his mood swings, nervousness, 
depression, and anxiety to his job stress.  He stated that 
approximately four years prior, he began to hear voices, 
which he attributed to emotional stress.  After examination, 
the examiner's impression included depressive disorder and 
psychophysiologic reaction to stress.  In October 1986, an 
examiner noted that the veteran displayed reactive depression 
secondary to his job.  A November 1986 private medical 
statement also reflects that the veteran suffered from stress 
secondary to work.

The veteran was afforded a VA examination in March 1994.  The 
examiner noted that the claims file was not available for 
review.  The veteran reported that he spent his entire 
enlistment period in Germany.  He denied any combat 
experiences.  He reported that the overall stress of being in 
the Army was his qualifying stressful experience.  He noted 
that he was assigned as a supply clerk and that he drove 
supply trucks.  He admitted having depressive and anxiety 
symptoms with occasional auditory hallucinations relating to 
his drinking alcohol or using street drugs.  He denied any 
in-service psychiatric treatment.  He noted that his first 
psychiatric treatment was in 1965 when he was treated as an 
outpatient for two weeks.  He reported that he was drinking 
heavily at that time.  He was treated again in 1975 on an 
outpatient basis after drinking and hearing voices and seeing 
things.  He reported that he was treated at the James Drew 
Medical Center in 1990 for three months on an outpatient 
basis.  He reported that he was treated for alcohol and drug 
abuse and depression and anxiety.  His first psychiatric 
hospitalization was in August 1993 when he was treated at the 
Long Beach VAMC for hearing voices, depression, and alcohol 
abuse.  After mental status examination, the examiner noted 
that no PTSD was found.  

The veteran filed a timely notice of disagreement (NOD) in 
May 1994.  He reported that he was assaulted on a daily basis 
as a supply clerk in Germany.  He stated that he was beaten 
often and that he drank to give himself courage.  He stated 
that he was involved in a fight and a court martial ensued.  
He reported that he was fearful to seek help for his concerns 
and increasing fears of driving the supply trucks.  He 
reported that he continued to suffer from stressful feelings 
and dreams and that he sought treatment on an outpatient 
basis.

VA outpatient treatment records from November 1993 to 
November 1994 reflect treatment for various disabilities 
including major depression.  Thereafter, additional VA 
outpatient and hospitalization records from August 1993 to 
September 1994 were associated with the claims file.  The 
records reflect that the veteran was hospitalized for alcohol 
dependence in August 1993 at which time he was experiencing 
suicidal thoughts and transferred to the psychiatric unit.  
He was diagnosed with an organic mood disorder and his 
depression was related to his drinking.  During a March 1994 
VA hospitalization, he was diagnosed with major depression.

Thereafter an additional VA medical records search was 
conducted and VA outpatient and hospitalization records from 
September 1993 to February 1998 were associated with the 
claims file. In October 1996, an examiner diagnosed dysthymia 
with alcohol dependence in full remission.  The veteran 
continued group therapy sessions in 1995 and 1996.

The veteran was scheduled for VA general and psychological 
examinations in March 1998.  The veteran failed to report to 
the examinations.  The RO requested clarification from the 
veteran as to whether or not he still desired a hearing 
before a member of the Board.  No response was received from 
the veteran.  A letter from the veteran's service 
representative seeking clarification from the veteran was 
returned to sender as the forwarding time had expired.  An RO 
investigation reflects that the veteran had moved from his 
last known address and left no forwarding address.  
Thereafter, a hearing before a member of the Board was 
scheduled for February 1999.  The veteran failed to report.

The relevant evidence of record shows, with regard to the 
veteran, that his service medical records are devoid of any 
complaints or findings associated with a mental disorder.  
The Board notes that no diagnosis of PTSD has been made by 
either VA or private medical examiners.  In the absence of 
proof of a present disability, there can be no valid claim.   
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on the 
evidence of record, the Board concludes that the veteran has 
failed to submit any evidence that justifies a belief by a 
fair and impartial individual that his claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak, at 611.  Therefore, the claim 
is not well grounded and under section 5107(a), the VA has no 
duty to assist.  Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997).  


ORDER

Entitlement to service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

